714 N.W.2d 298 (2006)
475 Mich. 866
Ernest V. PONTI and Delores Ponti, Plaintiffs-Appellants,
v.
Joseph H. SPIEGEL, Joseph H. Spiegel, P.C., Eveann Properties, Inc., Vincent Finazzo, and Janet Finazzo, Defendants-Appellees.
Docket No. 129827. COA No. 261888.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the October 18, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.